     Case 8:21-mj-00106-DUTY Document 16 Filed 03/02/21 Page 1 of 2 Page ID #:51



1    TRACY L. WILKISON
     Acting United States Attorney
2    CHRISTOPHER D. GRIGG
     Assistant United States Attorney
3    Chief, National Security Division
     PAUL C. LeBLANC (Cal. State Bar No. 319862)
4    TERRORISM AND EXPORT CRIMES
     Assistant United States Attorney
5         8000 United States Courthouse
          411 West Fourth Street
6         Santa Ana, CA 92701
          Telephone: (714) 338-3537
7         Facsimile: (714) 338-3708
          Email: paul.leblanc@usdoj.gov
8
     ALI MOGHADDAS (Cal. Bar No. 305654)
9    Assistant United States Attorney
     General Crimes Section
10        1200 United States Courthouse
          312 North Spring Street
11        Los Angeles, California 90012
          Telephone: (213) 894-1786
12        Facsimile: (213) 894-0000
          E-mail:    ali.moghaddas@usdoj.gov
13
     Attorneys for Plaintiff
14   UNITED STATES OF AMERICA

15                          UNITED STATES DISTRICT COURT

16                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

17   UNITED STATES OF AMERICA,               No. 8:21-MJ-00106

18             Plaintiff,                    NOTICE OF APPEARANCE

19                   v.

20   CHRISTIAN ALEXANDER SECOR,

21             Defendant.

22

23        Plaintiff United States of America, hereby advises the Court
24   that the above-captioned case has been assigned to the following
25   Assistant United States Attorneys (“AUSA”):
26
                          Name                  E-Mail Address
27
       Newly Assigned     Paul LeBlanc          paul.leblanc@usdoj.gov
28     AUSA
     Case 8:21-mj-00106-DUTY Document 16 Filed 03/02/21 Page 2 of 2 Page ID #:52



1
       Newly Assigned     Ali Moghaddas         ali.moghaddas@usdoj.gov
2      AUSA

3         Please make all necessary changes to the Court’s Case

4    Management/Electronic Case Filing system to ensure that the newly

5    assigned AUSAs are associated with this case and receive all e-mails

6    relating to filings in this case.

7

8    Dated: March 2, 2021                 Respectfully submitted,

9                                         TRACY L. WILKISON
                                          Acting United States Attorney
10
                                          CHRISTOPHER D. GRIGG
11                                        Assistant United States Attorney
                                          Chief, National Security Division
12

13                                              /s/
                                          PAUL LeBLANC
14                                        ALI MOGHADDAS
                                          Assistant United States Attorneys
15
                                          Attorneys for Plaintiff
16                                        UNITED STATES OF AMERICA

17

18

19

20

21

22

23

24

25

26

27

28

                                          2
